DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-11 of U.S. Patent No. 11,344,648.
Claim 1 of US Pat. No. 11,344,648 contains substantially all structural limitations as claimed in claim 1 of instant invention, thereby anticipating the subject matter of the claimed invention. 
Claim 2 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 2 of instant invention, thereby reading on the claimed invention. 
Claim 3 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 3 of instant invention, thereby reading on the claimed invention.
 Claim 4 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 4 of instant invention, thereby reading on the claimed invention.
Claim 5 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 5 of instant invention, thereby reading on the claimed invention. 
Claim 6 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 6 of instant invention, thereby reading on the claimed invention.
 Claim 7 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 7 of instant invention, thereby reading on the claimed invention.
Claim 8 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 8 of instant invention, thereby reading on the claimed invention.
Claim 9 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 10 of instant invention, thereby reading on the claimed invention. 
Claim 10 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 11 of instant invention, thereby reading on the claimed invention. 
Claim 11 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 12 of instant invention, thereby reading on the claimed invention.
Claim 9 of US Pat. No. 11,344,648 contains substantially similar limitations as claimed in claim 14 of instant invention, thereby reading on the claimed invention.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,344,648 in view of Nomura et al. (US Pat. Pub. No. 2018/0356109, hereinafter Nomura).
Claim 16 of US Pat. No. 11,344,648 contains substantially all structural limitations as claimed in claim 9 of instant invention except:
One or more UV-C-LED.
However, Nomura teaches an air-conditioning apparatus that conditions introduced air.  The air-conditioning apparatus comprises an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses (see paragraph [0001]).  The air-conditioning apparatus comprises a tubular housing comprising an ultraviolet sterilizer (#10a) having a ring-shaped assembly (#40a), and the ring-shaped assembly has one or more UV-C LED light sources (#20a). The emitting portion (#20a) includes one or more ultraviolet ray emitting elements, such as a UV-LED which emits rays having a wavelength of 254nm (which is UV-C band) (see figure 4 and paragraphs [0042], [0044] and [0046)).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification assembly as recited in claim 16 of US Pat. No. 11,344,648 by further including one or more UV-C LED, as claimed in claim 9, with a reasonable expectation of success, as Nomura teaches an air-conditioning apparatus that conditions introduced air comprising an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses, wherein the ultraviolet sterilizer has one or more light emitting portions having one or more ultraviolet ray emitting elements, such as UV-C-LED which emits rays having a wavelength of 254nm (which is UV-C band), thereby efficiently improving sterilization of air within a compact space (see figure 4 and paragraphs [0011], [0042], [0044] and [0046]).



Claim Objections
Claims 1 and 11 are objected to because of the following informalities: grammar error.
Claim 1, line 5 recites: “…the second end of the funnel connected to the second end of to the housing component.”  The word “to” is incorrect in this sentence.
Claim 11 recites: “…further comprising: a driver wherein the UV-C LED communicate with the driver via a bus.”  The correct word is “communicates”
Claim 9 is objected to because of the following informalities: Language inconsistency.
Claim 9 recites: “…further comprising: an end cone cap, the end cone cap connected to the first motor, the end cone cap facing towards the outlet wherein cone cap is configured to…”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret claim 9 as reciting: “…further comprising: an end cone cap, the end cone cap connected to the first motor, the end cone cap facing towards the outlet, wherein the end cone cap is configured to…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation: “...the driver further configured to adjust the output of the UV-C LED.” There is no mention of an output of the UV-C LED previously in any of the claims which claim 12 depends from.   Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 12 as reciting: “...the driver further configured to adjust an output of the UV-C LED.”
Claims 13-15 are rejected because they depend on rejected claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pat. Pub. No. 2017/0246576, hereinafter Jung) in view of Nomura et al. (US Pat. Pub. No. 2018/0356109, hereinafter Nomura).
In regards to Claim 1, Jung discloses an air purification assembly comprising: 
an inlet (#202) and an outlet (#305) (see figures 1 and 3 and paragraphs [0052]-[0054] and [0056] ;
a housing (#200) component having a first end and a second end (see figure 3 below); 
a funnel having a first end and second end, the outlet at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 3 below);
a first hub assembly having a first motor (#265) and a first rotor (#265a), the first rotor having one or more blades (#263) (see figure 11 and paragraph [0138]); and
a second hub assembly having a second motor (#335) and a second rotor (#336), the second rotor having one or more blades (#333) (see figure 3 and paragraph [0166]).

    PNG
    media_image1.png
    923
    668
    media_image1.png
    Greyscale
	
Jung fails to disclose one or more UV-C-LED.
However, Nomura teaches an air-conditioning apparatus that conditions introduced air.  The air-conditioning apparatus comprises an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses (see paragraph [0001]).  The air-conditioning apparatus comprises a tubular housing comprising an ultraviolet sterilizer (#10a) having a ring-shaped assembly (#40a), and the ring-shaped assembly has one or more UV-C LED light sources (#20a). The emitting portion (#20a) includes one or more ultraviolet ray emitting elements, such as a UV-LED which emits rays having a wavelength of 254nm (which is UV-C band) (see figure 4 and paragraphs [0042], [0044] and [0046)).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification assembly Jung by further including one or more UV-C LED, as claimed by the applicant, with a reasonable expectation of success, as Nomura teaches an air-conditioning apparatus that conditions introduced air comprising an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses, wherein the ultraviolet sterilizer has one or more light emitting portions having one or more ultraviolet ray emitting elements, such as UV-C-LED which emits rays having a wavelength of 254nm (which is UV-C band), thereby efficiently improving sterilization of air within a compact space (see figure 4 and paragraphs [0011], [0042], [0044] and [0046]).
In regards to Claim 2, Jung discloses further comprising one or more guide slots (#320) positioned along an inner circumference of the housing component wherein the first hub assembly and the second hub assembly are slidably engaged with the one or more guide slots (see figure 3 below and figure 15 and paragraph [0168]).

    PNG
    media_image2.png
    927
    713
    media_image2.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song, S. (US Pat. Pub. No. 2006/0201119, hereinafter Song) in view of Nomura et al. (US Pat. Pub. No. 2018/0356109, hereinafter Nomura).
In regards to Claim 10, Song discloses an air purification assembly comprising: 
A ring-shaped assembly (#141), wherein the ring-shaped assembly (#141) has one or more ultraviolet lights (#220, #221) (see figures 2, 5 and 7, and paragraph [0038]).  Song fails to disclose wherein the ultraviolet lights are UV-C LED.
However, Nomura teaches an air-conditioning apparatus that conditions introduced air.  The air-conditioning apparatus comprises an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses (see paragraph [0001]).  
The air-conditioning apparatus comprises a tubular housing comprising an ultraviolet sterilizer (#10a) having a ring-shaped assembly (#40a), and the ring-shaped assembly has one or more UV-C LED light sources (#20a).  The emitting portion (#20a) includes one or more ultraviolet ray emitting elements, such as a UV-LED which emits rays having a wavelength of 254nm (which is UV-C band) (see figure 4 and paragraphs [0042], [0044] and [0046]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification assembly as disclosed by Song by substituting a known ultraviolet light source for another known ultraviolet light source, such as a UV-C LED light source, as claimed by the applicant, with a reasonable expectation of success, as Nomura teaches an air-conditioning apparatus that conditions introduced air comprising an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses, wherein the ultraviolet sterilizer has a ring-shaped assembly, and the ring-shaped assembly has one or more light emitting portions (#20a) having one or more ultraviolet ray emitting elements, such as a UV-LED which emits rays having a wavelength of 254nm (which is UV-C band), thereby efficiently sterilizing air with a compact space (see figure 4 and paragraphs [0011], [0042], [0044] and [0046]).
In regards to Claim 11, Song, in view of Nomura, discloses further comprising a driver (#153 controller) wherein the UV-C LED communicates with the driver (#153) via a bus (#152) (see figure 2 and paragraphs [0041] and [0052]-[0053]).
In regards to Claim 12, Song, in view of Nomura, discloses wherein the driver (#153) is further configured to adjust an output of the UV-C LED (see paragraphs [0052]-[0053] and [0056]; Song discloses that there is a function for setting a cleaning time period for thereby achieving an automatic operation.  There it is considered obvious that the output of UV-C LED is configured to be adjusted by the driver (#153), as claimed by the applicant.).
In regards to Claim 13, Song, in view of Nomura, discloses the driver (#153) further configured to turn off or on the UV-C LED in specific increments of time (see paragraph [0056]; Song discloses that there is a function for setting a cleaning time period, i.e. specific increments of time, for thereby achieving an automatic operation.  Since automatic operation may be set for a cleaning time period, it is considered obvious, absent evidence to the contrary, that the driver will turn off or on the UV-C LED during those specific increments of time as claimed by the applicant.).




Examiner’s Comments
	In regards to Claims 3-9, no art rejection has been made for these claims.  They have only been rejected under Double Patenting Rejection as explained in the above office action.
	In regards to Claim 14, no art rejection has been made for this claim.  It has only been rejected under Double Patenting Rejection and 35 USC § 112(b) as explained in the above office action.
In regards to Claim 15, no art rejection has been made for this claim. It has only been rejected under 35 USC § 112(b) as explained in the above office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759